UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact name of registrant as specified in charter) 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jennifer R. Kloehn, Senior Vice President & Treasurer 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 09/30/2017 Date of reporting period: 07/01/2016 - 06/30/2017 Item 1. Proxy Voting Record Account Name: Nicholas II, Inc. AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Samuel T. Byrne For For Management 1 b Elect Director Dwight D. Churchill For For Management 1 c Elect Director Glenn Earle For For Management 1 d Elect Director Niall Ferguson For For Management 1 e Elect Director Sean M. Healey For For Management 1 f Elect Director Tracy P. Palandjian For For Management 1 g Elect Director Patrick T. Ryan For For Management 1 h Elect Director Jide J. Zeitlin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Provide Directors May Be Removed With For For Management or Without Cause 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Felix J. Baker For For Management Elect Director David R. Brennan For For Management Elect Director M. Michele Burns For For Management Elect Director Christopher J. Coughlin For For Management Elect Director Ludwig N. Hantson For For Management Elect Director John T. Mollen For For Management Elect Director R. Douglas Norby For For Management Elect Director Alvin S. Parven For For Management Elect Director Andreas Rummelt For For Management Elect Director Ann M. Veneman For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters AMETEK, INC. Ticker: AME Security ID: 031100100 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas A. Amato For For Management 1.2 Elect Director Anthony J. Conti For For Management 1.3 Elect Director Frank S. Hermance For For Management 1.4 Elect Director Gretchen W. McClain For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management ANSYS, INC. Ticker: ANSS Security ID: 03662 Q105 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director James E. Cashman, III For For Management 1 b Elect Director Ajei S. Gopal For For Management 1 c Elect Director William R. McDermott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors AON PLC Ticker: AON Security ID: G0408V102 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: APR 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lester B. Knight For For Management 1.2 Elect Director Gregory C. Case For For Management 1.3 Elect Director Jin-Yong Cai For For Management 1.4 Elect Director Fulvio Conti For For Management 1.5 Elect Director Cheryl A. Francis For For Management 1.6 Elect Director J. Michael Losh For For Management 1.7 Elect Director Robert S. Morrison For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Richard C. Notebaert For For Management 1.10 Elect Director Gloria Santona For For Management 1.11 Elect Director Carolyn Y. Woo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Remuneration Policy For For Management 5 Advisory Vote to Ratify Directors' For For Management Remuneration Report 6 Accept Financial Statements and For For Management Statutory Reports 7 Ratify Ernst & Young LLP as Aon's For For Management Auditors 8 Ratify Ernst & Young LLP as Aon's U.K. For For Management Statutory Auditor 9 Authorize Board to Fix Remuneration of For For Management Auditors 10 Authorise Shares for Market Purchase For For Management 11 Issue of Equity or Equity-Linked For For Management Securities with Pre-emptive Rights 12 Issue of Equity or Equity-Linked For For Management Securities without Pre-emptive Rights 13 Approve Political Donations For For Management APTARGROUP, INC. Ticker: ATR Security ID: 038336103 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director George L. Fotiades For For Management 1 b Elect Director King W. Harris For For Management 1 c Elect Director Joanne C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AXALTA COATING SYSTEMS LTD. Ticker: AXTA Security ID: G0750C108 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles W. Shaver For For Management 1.2 Elect Director Mark Garrett For For Management 1.3 Elect Director Lori J. Ryerkerk For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation C. H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541 W209 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott P. Anderson For For Management 1.2 Elect Director Robert Ezrilov For For Management 1.3 Elect Director Wayne M. Fortun For For Management 1.4 Elect Director Mary J. Steele Guilfoile For For Management 1.5 Elect Director Jodee A. Kozlak For For Management 1.6 Elect Director Brian P. Short For For Management 1.7 Elect Director James B. Stake For For Management 1.8 Elect Director John P. Wiehoff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 ***Withdrawn Resolution*** Report on None None Shareholder Greenhouse Gas Emissions Disclosure CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 03, 2016 Meeting Type: Annual Record Date: SEP 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director Nancy Killefer For For Management 1.11 Elect Director David P. King For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARMAX, INC. Ticker: KMX Security ID: 143130102 Meeting Date: JUN 26, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald E. Blaylock For For Management 1.2 Elect Director Sona Chawla For For Management 1.3 Elect Director Alan B. Colberg For For Management 1.4 Elect Director Thomas J. Folliard For For Management 1.5 Elect Director Jeffrey E. Garten For For Management 1.6 Elect Director Shira Goodman For For Management 1.7 Elect Director W. Robert Grafton For For Management 1.8 Elect Director Edgar H. Grubb For For Management 1.9 Elect Director William D. Nash For For Management 1.10 Elect Director Marcella Shinder For For Management 1.11 Elect Director John T. Standley For For Management 1.12 Elect Director Mitchell D. Steenrod For For Management 1.13 Elect Director William R. Tiefel For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Report on Political Contributions Against For Shareholder CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Brandon B. Boze For Against Management 1 b Elect Director Beth F. Cobert For For Management 1 c Elect Director Curtis F. Feeny For Against Management 1 d Elect Director Bradford M. Freeman For Against Management 1 e Elect Director Christopher T. Jenny For Against Management 1 f Elect Director Gerardo I. Lopez For Against Management 1 g Elect Director Frederic V. Malek For For Management 1 h Elect Director Paula R. Reynolds For For Management 1 i Elect Director Robert E. Sulentic For For Management 1 j Elect Director Laura D. Tyson For For Management 1 k Elect Director Ray Wirta For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management CDK GLOBAL, INC. Ticker: CDK Security ID: 12508E101 Meeting Date: NOV 15, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Leslie A. Brun For For Management 1 b Elect Director Willie A. Deese For For Management 1 c Elect Director Amy J. Hillman For For Management 1 d Elect Director Brian P. MacDonald For For Management 1 e Elect Director Eileen J. Martinson For For Management 1 f Elect Director Stephen A. Miles For For Management 1 g Elect Director Robert E. Radway For For Management 1 h Elect Director Stephen F. Schuckenbrock For For Management 1 i Elect Director Frank S. Sowinski For For Management 1 j Elect Director Robert M. Tarkoff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For Withhold Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Michael A. Friedman For Withhold Management 1.8 Elect Director Julia A. Haller For For Management 1.9 Elect Director Gilla S. Kaplan For Withhold Management 1.10 Elect Director James J. Loughlin For For Management 1.11 Elect Director Ernest Mario For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters CHECK POINT SOFTWARE TECHNOLOGIES LTD. Ticker: CHKP Security ID: M22465104 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Gil Shwed as Director Until For For Management the End of the Next Annual General Meeting 1.2 Reelect Marius Nacht as Director Until For For Management the End of the Next Annual General Meeting 1.3 Reelect Jerry Ungerman as Director For For Management Until the End of the Next Annual General Meeting 1.4 Reelect Dan Propper as Director Until For For Management the End of the Next Annual General Meeting 1.5 Reelect David Rubner as Director Until For For Management the End of the Next Annual General Meeting 1.6 Reelect Tal Shavit as Director Until For For Management the End of the Next Annual General Meeting 2.1 Reelect Irwin Federman as External For For Management Director for a Three-Year Period 2.2 Reelect Ray Rothrock as External For For Management Director for a Three-Year Period 3 Reappoint Kost, Forer, Gabbay & For For Management Kasierer as Auditors and Authorize Board to Fix Their Remuneration 4 Approve Employment Terms of Gil Shwed, For For Management CEO A Vote FOR if you are a controlling None Against Management shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director James R. Craigie For For Management 1 b Elect Director Robert D. LeBlanc For For Management 1 c Elect Director Janet S. Vergis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Increase Authorized Common Stock For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 20, 2016 Meeting Type: Annual Record Date: MAY 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Robert L. Hanson For For Management 1.4 Elect Director Ernesto M. Hernandez For For Management 1.5 Elect Director James A. Locke, III For Withhold Management 1.6 Elect Director Daniel J. McCarthy For For Management 1.7 Elect Director Richard Sands For For Management 1.8 Elect Director Robert Sands For For Management 1.9 Elect Director Judy A. Schmeling For For Management 1.10 Elect Director Keith E. Wandell For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Timothy J. Donahue For For Management 1.4 Elect Director Arnold W. Donald For For Management 1.5 Elect Director Rose Lee For For Management 1.6 Elect Director William G. Little For For Management 1.7 Elect Director Hans J. Loliger For For Management 1.8 Elect Director James H. Miller For For Management 1.9 Elect Director Josef M. Muller For For Management 1.10 Elect Director Caesar F. Sweitzer For For Management 1.11 Elect Director Jim L. Turner For For Management 1.12 Elect Director William S. Urkiel For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Proxy Access Bylaw Amendment Against For Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For Against Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Robert J. Hugin For For Management 1.4 Elect Director Thomas P. Joyce, Jr. For For Management 1.5 Elect Director Teri List-Stoll For Against Management 1.6 Elect Director Walter G. Lohr, Jr. For For Management 1.7 Elect Director Mitchell P. Rales For For Management 1.8 Elect Director Steven M. Rales For For Management 1.9 Elect Director John T. Schwieters For Against Management 1.10 Elect Director Alan G. Spoon For For Management 1.11 Elect Director Raymond C. Stevens For For Management 1.12 Elect Director Elias A. Zerhouni For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Report on Goals to Reduce Greenhouse Against For Shareholder Gas Emissions DAVITA INC. Ticker: DVA Security ID: 23918 K108 Meeting Date: JUN 16, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Pamela M. Arway For For Management 1 b Elect Director Charles G. Berg For For Management 1 c Elect Director Carol Anthony ("John") For For Management Davidson 1 d Elect Director Barbara J. Desoer For For Management 1 e Elect Director Pascal Desroches For For Management 1 f Elect Director Paul J. Diaz For For Management 1 g Elect Director Peter T. Grauer For For Management 1 h Elect Director John M. Nehra For For Management 1 i Elect Director William L. Roper For For Management 1 j Elect Director Kent J. Thiry For For Management 1 k Elect Director Phyllis R. Yale For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DENTSPLY SIRONA INC. Ticker: XRAY Security ID: 24906P109 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Michael C. Alfano For For Management 1 b Elect Director David K. Beecken For For Management 1 c Elect Director Eric K. Brandt For For Management 1 d Elect Director Michael J. Coleman For For Management 1 e Elect Director Willie A. Deese For For Management 1 f Elect Director Thomas Jetter For For Management 1 g Elect Director Arthur D. Kowaloff For For Management 1 h Elect Director Harry M. Jansen For For Management Kraemer, Jr. 1 i Elect Director Francis J. Lunger For For Management 1 j Elect Director Jeffrey T. Slovin For For Management 1 k Elect Director Bret W. Wise For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DUNKIN' BRANDS GROUP, INC. Ticker: DNKN Security ID: 265504100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irene Chang Britt For For Management 1.2 Elect Director Michael Hines For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Report on Environmental Impact of Against For Shareholder K-Cup Pods FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Willard D. Oberton For For Management 1 b Elect Director Michael J. Ancius For For Management 1 c Elect Director Michael J. Dolan For For Management 1 d Elect Director Stephen L. Eastman For For Management 1 e Elect Director Daniel L. Florness For For Management 1 f Elect Director Rita J. Heise For For Management 1 g Elect Director Darren R. Jackson For For Management 1 h Elect Director Daniel L. Johnson For For Management 1 i Elect Director Scott A. Satterlee For For Management 1 j Elect Director Reyne K. Wisecup For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management FIDELITY NATIONAL INFORMATION SERVICES, INC. Ticker: FIS Security ID: 31620M106 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Ellen R. Alemany For For Management 1 b Elect Director Thomas M. Hagerty For For Management 1 c Elect Director Keith W. Hughes For For Management 1 d Elect Director David K. Hunt For For Management 1 e Elect Director Stephan A. James For For Management 1 f Elect Director Frank R. Martire For For Management 1 g Elect Director Leslie M. Muma For For Management 1 h Elect Director Gary A. Norcross For For Management 1 i Elect Director James B. Stallings, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FISERV, INC. Ticker: FISV Security ID: 337738108 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alison Davis For For Management 1.2 Elect Director John Y. Kim For For Management 1.3 Elect Director Dennis F. Lynch For For Management 1.4 Elect Director Denis J. O'Leary For For Management 1.5 Elect Director Glenn M. Renwick For For Management 1.6 Elect Director Kim M. Robak For For Management 1.7 Elect Director JD Sherman For For Management 1.8 Elect Director Doyle R. Simons For For Management 1.9 Elect Director Jeffery W. Yabuki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Amend Proxy Access Right Against For Shareholder FLEETCOR TECHNOLOGIES, INC. Ticker: FLT Security ID: 339041105 Meeting Date: JUN 21, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Buckman For For Management 1.2 Elect Director Thomas M. Hagerty For For Management 1.3 Elect Director Steven T. Stull For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Adopt Simple Majority Vote Against For Shareholder FORTIVE CORPORATION Ticker: FTV Security ID: 34959J108 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 A Elect Director Kate Mitchell For For Management 1 B Elect Director Israel Ruiz For For Management 2 Ratify Ernst and Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Declassify the Board of Directors For For Management FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964 C106 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director A. D. David Mackay For For Management 1 b Elect Director David M. Thomas For For Management 1 c Elect Director Norman H. Wesley For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENTEX CORPORATION Ticker: GNTX Security ID: 371901109 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred Bauer For For Management 1.2 Elect Director Leslie Brown For For Management 1.3 Elect Director Gary Goode For For Management 1.4 Elect Director Pete Hoekstra For For Management 1.5 Elect Director James Hollars For For Management 1.6 Elect Director John Mulder For For Management 1.7 Elect Director Richard Schaum For For Management 1.8 Elect Director Frederick Sotok For For Management 1.9 Elect Director James Wallace For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management GLOBAL PAYMENTS INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 28, 2016 Meeting Type: Annual Record Date: JUL 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H.B. Baldwin, Jr. For For Management 1.2 Elect Director Mitchell L. Hollin For For Management 1.3 Elect Director Ruth Ann Marshall For For Management 1.4 Elect Director John M. Partridge For For Management 1.5 Elect Director Jeffrey S. Sloan For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors GLOBAL PAYMENTS INC. Ticker: GPN Security ID: 37940 X102 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John G. Bruno For For Management 1.2 Elect Director Jeffrey S. Sloan For For Management 1.3 Elect Director William B. Plummer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors HARRIS CORPORATION Ticker: HRS Security ID: 413875105 Meeting Date: OCT 28, 2016 Meeting Type: Annual Record Date: SEP 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director James F. Albaugh For For Management 1 b Elect Director William M. Brown For For Management 1 c Elect Director Peter W. Chiarelli For For Management 1 d Elect Director Thomas A. Dattilo For For Management 1 e Elect Director Roger B. Fradin For For Management 1 f Elect Director Terry D. Growcock For For Management 1 g Elect Director Lewis Hay, III For For Management 1 h Elect Director Vyomesh I. Joshi For For Management 1 i Elect Director Leslie F. Kenne For For Management 1 j Elect Director James C. Stoffel For For Management 1 k Elect Director Gregory T. Swienton For For Management 1 l Elect Director Hansel E. Tookes, II For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management HUNTINGTON BANCSHARES INCORPORATED Ticker: HBAN Security ID: 446150104 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lizabeth Ardisana For For Management 1.2 Elect Director Ann B. "Tanny" Crane For For Management 1.3 Elect Director Robert S. Cubbin For For Management 1.4 Elect Director Steven G. Elliott For For Management 1.5 Elect Director Michael J. Endres For For Management 1.6 Elect Director Gina D. France For For Management 1.7 Elect Director J. Michael Hochschwender For For Management 1.8 Elect Director Chris Inglis For For Management 1.9 Elect Director Peter J. Kight For For Management 1.10 Elect Director Jonathan A. Levy For For Management 1.11 Elect Director Eddie R. Munson For For Management 1.12 Elect Director Richard W. Neu For For Management 1.13 Elect Director David L. Porteous For For Management 1.14 Elect Director Kathleen H. Ransier For For Management 1.15 Elect Director Stephen D. Steinour For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management IDEX CORPORATION Ticker: IEX Security ID: 45167 R104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew K. Silvernail For For Management 1.2 Elect Director Katrina L. Helmkamp For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors IHS INC. Ticker: IHS Security ID: 451734107 Meeting Date: JUL 11, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management IHS MARKIT LTD. Ticker: INFO Security ID: G47567105 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruann F. Ernst For For Management 1.2 Elect Director William E. Ford For For Management 1.3 Elect Director Balakrishnan S. Iyer For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management IMS HEALTH HOLDINGS, INC. Ticker: IMS Security ID: 44970 B109 Meeting Date: SEP 22, 2016 Meeting Type: Special Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Eliminate Supermajority Vote For For Management Requirement 3 Amend Charter to Reflect Changes in For For Management Capital 4 Advisory Vote on Golden Parachutes For For Management 5 Adjourn Meeting For For Management LIVANOVA PLC Ticker: LIVN Security ID: G5509L101 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Reappoint PricewaterhouseCoopers LLP For For Management as UK Statutory Auditor 4 Ratify PricewaterhouseCoopers S.p.A. For For Management as Auditors 5 Authorise the Audit & Compliance For For Management Committee to Fix Remuneration of Auditors 6 Authorize Share Repurchase Program For For Management 7 Adopt New Articles of Association For For Management LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Sukhpal Singh Ahluwalia For For Management 1 b Elect Director A. Clinton Allen For For Management 1 c Elect Director Robert M. Hanser For For Management 1 d Elect Director Joseph M. Holsten For For Management 1 e Elect Director Blythe J. McGarvie For For Management 1 f Elect Director Paul M. Meister For For Management 1 g Elect Director John F. O Brien For For Management 1 h Elect Director Guhan Subramanian For For Management 1 i Elect Director William M. Webster, IV For For Management 1 j Elect Director Dominick Zarcone For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MERCADOLIBRE, INC. Ticker: MELI Security ID: 58733R102 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan Segal For For Management 1.2 Elect Director Mario Eduardo Vazquez For For Management 1.3 Elect Director Alejandro Nicolas Aguzin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Co. S.A. as Auditors For For Management MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 15, 2016 Meeting Type: Annual Record Date: JUN 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Matthew W. Chapman For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Esther L. Johnson For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORDSON CORPORATION Ticker: NDSN Security ID: 655663102 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph P. Keithley For For Management 1.2 Elect Director Michael J. Merriman, Jr. For For Management 1.3 Elect Director Mary G. Puma For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Linda Walker Bynoe For For Management 1 b Elect Director Susan Crown For For Management 1 c Elect Director Dean M. Harrison For For Management 1 d Elect Director Jay L. Henderson For For Management 1 e Elect Director Michael G. O'Grady For For Management 1 f Elect Director Jose Luis Prado For For Management 1 g Elect Director Thomas E. Richards For For Management 1 h Elect Director John W. Rowe For For Management 1 i Elect Director Martin P. Slark For For Management 1 j Elect Director David H. B. Smith, Jr. For For Management 1 k Elect Director Donald Thompson For For Management 1 l Elect Director Charles A. Tribbett, III For For Management 1 m Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director David O'Reilly For For Management 1 b Elect Director Charles H. O'Reilly Jr. For For Management 1 c Elect Director Larry O'Reilly For For Management 1 d Elect Director Rosalie O'Reilly Wooten For For Management 1 e Elect Director Jay D. Burchfield For For Management 1 f Elect Director Thomas T. Hendrickson For For Management 1 g Elect Director Paul R. Lederer For For Management 1 h Elect Director John R. Murphy For For Management 1 i Elect Director Ronald Rashkow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting OLD DOMINION FREIGHT LINE, INC. Ticker: ODFL Security ID: 679580100 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl E. Congdon For For Management 1.2 Elect Director David S. Congdon For For Management 1.3 Elect Director John R. Congdon, Jr. For For Management 1.4 Elect Director Robert G. Culp, III For For Management 1.5 Elect Director Bradley R. Gabosch For For Management 1.6 Elect Director Patrick D. Hanley For For Management 1.7 Elect Director John D. Kasarda For For Management 1.8 Elect Director Leo H. Suggs For For Management 1.9 Elect Director D. Michael Wray For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management PRICESMART, INC. Ticker: PSMT Security ID: 741511109 Meeting Date: FEB 01, 2017 Meeting Type: Annual Record Date: DEC 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sherry S. Bahrambeygui For Withhold Management 1.2 Elect Director Gonzalo Barrutieta For Withhold Management 1.3 Elect Director Gordon H. Hanson For For Management 1.4 Elect Director Leon C. Janks For Withhold Management 1.5 Elect Director Jose Luis Laparte For For Management 1.6 Elect Director Mitchell G. Lynn For For Management 1.7 Elect Director Gary Malino For For Management 1.8 Elect Director Pierre Mignault For Withhold Management 1.9 Elect Director Robert E. Price For For Management 1.10 Elect Director Edgar Zurcher For Withhold Management QUINTILES IMS HOLDINGS, INC. Ticker: Q Security ID: 74876Y101 Meeting Date: APR 06, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan J. Coslet For For Management 1.2 Elect Director Michael J. Evanisko For For Management 1.3 Elect Director Dennis B. Gillings For For Management 1.4 Elect Director Ronald A. Rittenmeyer For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Approve Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 16, 2017 Meeting Type: Annual Record Date: DEC 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles G. von For For Management Arentschildt 1.2 Elect Director Shelley G. Broader For For Management 1.3 Elect Director Jeffrey N. Edwards For For Management 1.4 Elect Director Benjamin C. Esty For For Management 1.5 Elect Director Francis S. Godbold For For Management 1.6 Elect Director Thomas A. James For For Management 1.7 Elect Director Gordon L. Johnson For For Management 1.8 Elect Director Roderick C. McGeary For For Management 1.9 Elect Director Paul C. Reilly For For Management 1.10 Elect Director Robert P. Saltzman For For Management 1.11 Elect Director Susan N. Story For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management RED HAT, INC. Ticker: RHT Security ID: 756577102 Meeting Date: AUG 11, 2016 Meeting Type: Annual Record Date: JUN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sohaib Abbasi For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Charlene T. Begley For For Management 1.4 Elect Director Jeffrey J. Clarke - None None Management Withdrawn Resolution 1.5 Elect Director Narendra K. Gupta For For Management 1.6 Elect Director Kimberly L. Hammonds For For Management 1.7 Elect Director William S. Kaiser For For Management 1.8 Elect Director Donald H. Livingstone For For Management 1.9 Elect Director H. Hugh Shelton For For Management 1.10 Elect Director James M. Whitehurst For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 09, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bonnie L. Bassler For For Management 1.2 Elect Director N. Anthony Coles For For Management 1.3 Elect Director Joseph L. Goldstein For For Management 1.4 Elect Director Christine A. Poon For For Management 1.5 Elect Director P. Roy Vagelos For For Management 1.6 Elect Director Huda Y. Zoghbi For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 17, 2016 Meeting Type: Annual Record Date: SEP 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Carol Burt For For Management 1 b Elect Director Rich Sulpizio For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROBERT HALF INTERNATIONAL INC. Ticker: RHI Security ID: 770323103 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold M. Messmer, Jr. For For Management 1.2 Elect Director Marc H. Morial For For Management 1.3 Elect Director Barbara J. Novogradac For For Management 1.4 Elect Director Robert J. Pace For For Management 1.5 Elect Director Frederick A. Richman For For Management 1.6 Elect Director M. Keith Waddell For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SABRE CORPORATION Ticker: SABR Security ID: 78573M104 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Renee James For Withhold Management 1.2 Elect Director Gary Kusin For Withhold Management 1.3 Elect Director Sean Menke For For Management 1.4 Elect Director Greg Mondre For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Sarah W. Blumenstein For For Management 1 b Elect Director Kathryn M. McCarthy For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SERVICE CORPORATION INTERNATIONAL Ticker: SCI Security ID: 817565104 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Ryan For For Management 1.2 Elect Director Clifton H. Morris, Jr. For For Management 1.3 Elect Director W. Blair Waltrip For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Adopt Simple Majority Vote Against For Shareholder SERVICENOW, INC. Ticker: NOW Security ID: 81762 P102 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director John J. Donahoe For For Management 1 b Elect Director Charles H. Giancarlo For For Management 1 c Elect Director Anita M. Sands For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SNAP-ON INCORPORATED Ticker: SNA Security ID: 833034101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Adams For For Management 1.2 Elect Director Karen L. Daniel For For Management 1.3 Elect Director Ruth Ann M. Gillis For For Management 1.4 Elect Director James P. Holden For For Management 1.5 Elect Director Nathan J. Jones For For Management 1.6 Elect Director Henry W. Knueppel For For Management 1.7 Elect Director W. Dudley Lehman For For Management 1.8 Elect Director Nicholas T. Pinchuk For For Management 1.9 Elect Director Gregg M. Sherrill For For Management 1.10 Elect Director Donald J. Stebbins For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 22, 2017 Meeting Type: Annual Record Date: JAN 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Howard Schultz For For Management 1 b Elect Director William W. Bradley For For Management 1 c Elect Director Rosalind Brewer For For Management 1 d Elect Director Mary N. Dillon For For Management 1 e Elect Director Robert M. Gates For For Management 1 f Elect Director Mellody Hobson For For Management 1 g Elect Director Kevin R. Johnson For For Management 1 h Elect Director Jorgen Vig Knudstorp For For Management 1 i Elect Director Satya Nadella For For Management 1 j Elect Director Joshua Cooper Ramo For For Management 1 k Elect Director Clara Shih For For Management 1 l Elect Director Javier G. Teruel For For Management 1 m Elect Director Myron E. Ullman, III For For Management 1 n Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Amend Proxy Access Right Against For Shareholder SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dallas S. Clement For For Management 1.2 Elect Director Paul R. Garcia For For Management 1.3 Elect Director M. Douglas Ivester For For Management 1.4 Elect Director Kyle Prechtl Legg For For Management 1.5 Elect Director Donna S. Morea For For Management 1.6 Elect Director David M. Ratcliffe For For Management 1.7 Elect Director William H. Rogers, Jr. For For Management 1.8 Elect Director Agnes Bundy Scanlan For For Management 1.9 Elect Director Frank P. Scruggs, Jr. For For Management 1.10 Elect Director Bruce L. Tanner For For Management 1.11 Elect Director Thomas R. Watjen For For Management 1.12 Elect Director Phail Wynn, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Mark S. Bartlett For For Management 1 b Elect Director Edward C. Bernard For For Management 1 c Elect Director Mary K. Bush For For Management 1 d Elect Director H. Lawrence Culp, Jr. For For Management 1 e Elect Director Freeman A. Hrabowski, For For Management III 1 f Elect Director Robert F. MacLellan For For Management 1 g Elect Director Brian C. Rogers For For Management 1 h Elect Director Olympia J. Snowe For For Management 1 i Elect Director William J. Stromberg For For Management 1 j Elect Director Dwight S. Taylor For For Management 1 k Elect Director Anne Marie Whittemore For For Management 1 l Elect Director Sandra S. Wijnberg For For Management 1 m Elect Director Alan D. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Ratify KPMG LLP as Auditors For For Management 8 Report on and Assess Proxy Voting Against Against Shareholder Policies in Relation to Climate Change Position 9 Report on and Assess Proxy Voting Against Against Shareholder Policies in Relation to Executive Compensation 10 Prepare Employment Diversity Report None For Shareholder and Report on Diversity Policies TELEFLEX INCORPORATED Ticker: TFX Security ID: 879369106 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director George Babich, Jr. For For Management 1 b Elect Director Gretchen R. Haggerty For For Management 1 c Elect Director Benson F. Smith For For Management 1 d Elect Director Richard A. Packer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 13, 2017 Meeting Type: Annual Record Date: JAN 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Colleen E. Jay For For Management 1.3 Elect Director Michael H. Kalkstein For For Management 1.4 Elect Director William A. Kozy For For Management 1.5 Elect Director Jody S. Lindell For For Management 1.6 Elect Director Gary S. Petersmeyer For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management THE J. M. SMUCKER COMPANY Ticker: SJM Security ID: 832696405 Meeting Date: AUG 17, 2016 Meeting Type: Annual Record Date: JUN 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Kathryn W. Dindo For For Management 1 b Elect Director Paul J. Dolan For For Management 1 c Elect Director Jay L. Henderson For For Management 1 d Elect Director Nancy Lopez Knight For For Management 1 e Elect Director Elizabeth Valk Long For For Management 1 f Elect Director Gary A. Oatey For For Management 1 g Elect Director Sandra Pianalto For For Management 1 h Elect Director Alex Shumate For For Management 1 i Elect Director Mark T. Smucker For For Management 1 j Elect Director Richard K. Smucker For For Management 1 k Elect Director Timothy P. Smucker For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Plans to Increase Renewable Against For Shareholder Energy Use THE WHITEWAVE FOODS COMPANY Ticker: WWAV Security ID: 966244105 Meeting Date: OCT 04, 2016 Meeting Type: Special Record Date: AUG 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Marc N. Casper For For Management 1 b Elect Director Nelson J. Chai For For Management 1 c Elect Director C. Martin Harris For For Management 1 d Elect Director Tyler Jacks For For Management 1 e Elect Director Judy C. Lewent For For Management 1 f Elect Director Thomas J. Lynch For For Management 1 g Elect Director Jim P. Manzi For For Management 1 h Elect Director William G. Parrett For For Management 1 i Elect Director Lars R. Sorensen For For Management 1 j Elect Director Scott M. Sperling For For Management 1 k Elect Director Elaine S. Ullian For For Management 1 l Elect Director Dion J. Weisler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ULTA BEAUTY, INC. Ticker: ULTA Security ID: 90384 S303 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michelle L. Collins For For Management 1.2 Elect Director Dennis K. Eck For For Management 1.3 Elect Director Charles J. Philippin For For Management 1.4 Elect Director Vanessa A. Wittman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNIVERSAL HEALTH SERVICES, INC. Ticker: UHS Security ID: 913903100 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Gibbs For For Management 2 Amend Stock Option Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Adopt Proxy Access Right Against For Shareholder VANTIV, INC. Ticker: VNTV Security ID: 92210H105 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Costello For For Management 1.2 Elect Director Lisa Hook For For Management 1.3 Elect Director David Karnstedt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors VCA INC. Ticker: WOOF Security ID: 918194101 Meeting Date: MAR 28, 2017 Meeting Type: Special Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management VERISK ANALYTICS, INC. Ticker: VRSK Security ID: 92345Y106 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank J. Coyne For For Management 1.2 Elect Director Christopher M. Foskett For For Management 1.3 Elect Director David B. Wright For For Management 1.4 Elect Director Annell R. Bay For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte And Touche LLP as For For Management Auditors WEBSTER FINANCIAL CORPORATION Ticker: WBS Security ID: 947890109 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director William L. Atwell For For Management 1 b Elect Director Joel S. Becker For For Management 1 c Elect Director John J. Crawford For For Management 1 d Elect Director Elizabeth E. Flynn For For Management 1 e Elect Director Laurence C. Morse For For Management 1 f Elect Director Karen R. Osar For For Management 1 g Elect Director Mark Pettie For For Management 1 h Elect Director Charles W. Shivery For For Management 1 i Elect Director James C. Smith For For Management 1 j Elect Director Lauren C. States For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe Alfroid For For Management 1.2 Elect Director Raymond T. Betler For For Management 1.3 Elect Director Emilio A. Fernandez For For Management 1.4 Elect Director Lee B. Foster, II For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Ratify Ernst & Young LLP as Auditors For For Management WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY Ticker: WLTW Security ID: G96629103 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Anna C. Catalano For For Management 1 b Elect Director Victor F. Ganzi For For Management 1 c Elect Director John J. Haley For For Management 1 d Elect Director Wendy E. Lane For For Management 1 e Elect Director James F. McCann For For Management 1 f Elect Director Brendan R. O'Neill For For Management 1 g Elect Director Jaymin Patel For For Management 1 h Elect Director Linda D. Rabbitt For For Management 1 i Elect Director Paul Thomas For For Management 1 j Elect Director Jeffrey W. Ubben For For Management 1 k Elect Director Wilhelm Zeller For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Proxy Access Right For For Management 6 A Adopt Plurality Voting for Contested For For Management Election of Directors 6 B Establish Range for Size of Board For For Management 7 A Amend Advance Notice Provisions and For For Management Make Certain Administrative Amendments 7 B Amend Articles of Association For For Management 8 Renew the Board's Authority to Issue For For Management Shares Under Irish Law 9 Renew the Board's Authority to Opt-Out For For Management of Statutory Pre-Emptions Rights WORKDAY, INC. Ticker: WDAY Security ID: 98138 H101 Meeting Date: JUN 20, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christa Davies For For Management 1.2 Elect Director Michael A. Stankey For For Management 1.3 Elect Director George J. Still, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/30/2017
